DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Status of Claims
	Claims 16-30 of US Application No. 16/123,239, filed on 06/26/2020, are currently pending and have been examined. Claim 16 has been amended and claims 17-19 have been canceled.
	
Response to Arguments
	The applicant’s arguments, see REMARKS, 11/02/2020, with respect to the rejection(s) of claim(s) 16 and 20-30 under 35 U.S.C. §101 have been considered and are persuasive. Therefore, the previous rejection(s) of claim(s) 16 and 20-30, under 35 U.S.C. §101, has been withdrawn.

	The applicant’s arguments with respect to the rejection of claim(s) 16 and 20-30 under 35 U.S.C. §103 have been considered and are persuasive. Therefore, the previous rejection(s) of claim(s) 16 and 20-30, under 35 U.S.C. §103, has been withdrawn. However, a new rejection, under 35 U.S.C. §103, is made below.

	With respect to the rejection of claim 16, under 35 U.S.C. §103, applicant argues: 

“Costa et al do not disclose a method for determination of an optimal speed to be reached by a first vehicle by minimization of the energy consumption constrained by traffic conditions, the speed limit and road infrastructure and the optimal speed of the first vehicle being determined using a real time Model Predictive Control (MPC) which is implemented over a time horizon determined by accounting for traffic.” Examiner agrees. 

	Costa uses real time data to measure distance, speed, and acceleration of a second vehicle and determine the trajectory of the vehicle based on the measured data. Costa further determines, using cost functions, i.e., minimizes energy consumption, an optimal speed to be reached by the host vehicle. This optimal speed may be constrained based on the trajectory of second vehicle, e.g., avoiding collisions and keeping a minimum distance between the vehicles. However, Costa does not explicitly teach using real time MPC implemented over a time horizon to determine the optimal speed. Therefore, the previous rejection, under 35 U.S.C. §103, has been withdrawn.


  
“Duraiswamy et al discloses a vehicle disturbance estimator which is used for control of a cruise control of a single vehicle but does not determine an optimal speed to be reached by a first vehicle preceded on the road by a second vehicle determined in step d) which includes "minimizing of the energy consumption of the first vehicle with the dynamic model constraining the trajectory of the second vehicle, wherein the optimal speed of the first vehicle is determined using a real time Model Predictive Control (MPC), which is implemented over a time horizon determined by accounting for the traffic conditions on the road, and the minimizing of energy consumption is constrained by the traffic conditions on the road, the speed limit and the infrastructure of the road on which the vehicles are travelling and minimizing the energy consumption of the first vehicle by operating the first vehicle on the road at the optimal speed.” Examiner agrees. 

	Duraiswamy teaches determining an optimal speed to be reached by the first vehicle by minimizing the energy consumption of the first vehicle. However, similarly to Costa, Duraiswamy does not explicitly teach using an MPC to determine the optimal speed. Therefore, the previous rejection, under 35 U.S.C. §103, has been withdrawn.
 
	Finally, Applicant argues: 

“There is no question that Costa et al and Duraiswamy’s models on which the Examiner relies are not in real time for performing the claimed function of real time control of the first vehicle at an optimal speed including constraining the trajectory of the second 

	Examiner agrees that neither Costa nor Duraiswamy explicitly teach using a real time MPC to determine an optimal speed. However, Examiner disagrees with the Applicant’s statement that “There is no question that Costa et al and Duraiswamy’s models on which the Examiner relies are not in real time for performing the claimed function of real time control of the first vehicle…” 

	Costa explicitly states that the motion control system generates the cost data in real time (see ¶ [0029] and [0063]) and that this real time data is used to control the motion of the vehicle. Duraiswamy teaches that the lookup tables used to determine the optimal speed may performed in real time (see ¶ [0207]). Both references teach using real time data in a predictive control system. However, neither explicitly teach using a model predictive control method or system.
 	
Claim Objections
	Claim 16 is objected to because of the following informalities:

	Claim 16 recites: “…minimizing the energy consumption of the first vehicle by operating the first vehicle on the road at the optimal speed.”

By operating the vehicle the energy consumption is not minimized, therefore this limitation does not make logical sense. Examiner suggests amending the claim to read:

reduce the energy consumption of the first vehicle by operating the first vehicle on the road at the optimal speed; or

operating the first vehicle on the road at the optimal speed to minimizing the energy consumption of the first vehicle.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 20 depends on claim 18, however claim 18 has been canceled, therefore claim 20 is in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 16, 20-23, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (US 2018/0246517 A1, “Costa”) in view of Duraiswamy et al. (US 2010/0049400 A1, “Duraiswamy”) and in further view of Kohut et al. Integrating Traffic Data and Model Predictive Control to Improve Fuel Efficiency, “Kohut”).

	Regarding claim 16, Costa discloses an adaptive vehicle motion control system and teaches:

A method for determining a speed to be reached by a first vehicle with the first vehicle being preceded on a road by a second vehicle, and managing energy consumption while operating the first vehicle on the road at an optimal speed, the method being implemented on a computer or on a mobile phone comprising: 

a) measuring distance, speed and acceleration of the second vehicle (perception system 112 can determine, based on sensor data 110, state data 122, i.e. location, speed, and acceleration of an object that is proximate to vehicle 102 - See at least ¶ [0042]) preceding the first vehicle (an object may be a vehicle, i.e. a second vehicle - See at least ¶ [0039] which is located in front of and in the same lane, i.e. preceding, as vehicle 102, i.e. the first vehicle - See at least ¶ [0054], Fig.2, Fig. 7, and Fig. 8) with at least one sensor installed on the first vehicle; (perception system 112 can determine, based on sensor data 110, state data 122, i.e. location, speed, and acceleration of an object that is proximate to vehicle 102 - See at least ¶ [0023] and [0042])

b) determining a trajectory of the second vehicle (prediction system 114 can predict a path, e.g. trajectory, along which an object is predicted to travel over time - See at least ¶ [0043]) by using the measured distance, speed and acceleration of the second vehicle; [] (computer system 106 receives sensor data 110 from acquisition system 104. From this data computer system 106 can, through perception system 112, generate state data 122, i.e. measurements - See at least ¶ [0041 - 0042]; prediction system 114 can generate predicted data 124, i.e. a trajectory, based on state data 122 - See at least ¶ [0050])

d) determining in real time an optimal speed to be reached by the first vehicle (a motion plan, i.e. optimal speed, is determined based on cost data, cost data is obtained in real time, which indicates an effect of controlling motion of the vehicle as it travels behind the object of interest in a manner that corresponds to a motion of the object of interest - See at least ¶ [0063], [0064], and [0067]) by minimizing the energy consumption of the first vehicle with [] (the cost data (e.g., cost function) can increase when additional resources are consumed - See at least ¶ [0029]) constraining the trajectory of the second vehicle. [] (constraints include headway, time to collision, and minimum preferred distance between the vehicle and object - See at least ¶ [0030]; implementation of the motion plan causes the vehicle to travel in a manner that corresponds to the object, such as traveling behind [0070]. i.e., the motion plan is constrained by the trajectory of the object. The motion plan may be determined based on the least cost - See at least ¶ [0067])

 e) minimizing the energy consumption of the first vehicle by operating the first vehicle on the road at the optimal speed. (optimization component 128 determines an optimal motion plan for vehicle 102, i.e., a cost function to reduce resource consumption - See at least ¶ [0027] and [0063]; motion plan 132 can be indicative of a modulation of the speed of the vehicle 102 - See at least ¶ [0068]; control systems 108 can translate motion plan 132 into control signals to control vehicle 102, i.e. speed modulation - See at least ¶ [0069] - [0071])

	Costa does not explicitly teach constructing a dynamic model of the first vehicle that in real time relates the energy consumption of the first vehicle to the speed of the first vehicle, and determining an optimal speed to be reached by the first vehicle by minimizing the energy consumption of the first vehicle, by means of the dynamic model. However, Duraiswamy discloses a vehicle disturbance estimator and method and teaches:

[] c) constructing a dynamic model of the first vehicle that in real time relates (vehicle disturbance estimator VDE 200 includes a model of the vehicle driving on the road that can be derived from                                 
                                    m
                                     
                                    ∙
                                     
                                    
                                        
                                            d
                                        
                                        
                                            d
                                            t
                                        
                                    
                                     
                                    v
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                            
                                        
                                        
                                            F
                                            i
                                        
                                    
                                
                            ,wherein fi are the external and internal forces affecting the vehicle, e.g.,                                 
                                    
                                        
                                            F
                                        
                                        
                                            m
                                            o
                                            t
                                            o
                                            r
                                        
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            a
                                            k
                                            e
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            F
                                        
                                        
                                            d
                                            r
                                            a
                                            g
                                        
                                    
                                    ,
                                
                             etc. - See at least ¶ [0042] and Fig. 7) energy consumption of the first vehicle to speed of the first vehicle; and (from the model,                                 
                                    
                                        
                                            F
                                        
                                        
                                            m
                                            o
                                            t
                                            o
                                            r
                                            =
                                             
                                            η
                                             
                                            
                                                
                                                    i
                                                    D
                                                    i
                                                    T
                                                
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            w
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    T
                                                
                                                
                                                    m
                                                    o
                                                    t
                                                    o
                                                    r
                                                
                                            
                                        
                                    
                                
                                                             
                                     
                                    
                                        
                                            T
                                        
                                        
                                            m
                                            o
                                            t
                                            o
                                            r
                                        
                                    
                                    =
                                     
                                    
                                        
                                            T
                                        
                                        
                                            u
                                            s
                                            e
                                        
                                    
                                    -
                                     
                                    
                                        
                                            T
                                        
                                        
                                            f
                                            r
                                            i
                                            c
                                            t
                                            i
                                            o
                                            n
                                        
                                    
                                
                             - See at least ¶ [0057] - [0066];                                 
                                    
                                        
                                            T
                                        
                                        
                                            u
                                            s
                                            e
                                        
                                    
                                
                             can be determined by a motor look-up table, which shows the relationship between fuel consumption, engine speed, and engine torque - See at least ¶ [0067] and Fig. 8)

d) determining in real time an optimal speed to be reached by the first vehicle by minimizing the energy consumption of the first vehicle with the dynamic model constraining the trajectory of the second vehicle. [] (optimization algorithm module 120 calculates optimal velocity trajectory based on input from VDE 200 – see at least Fig. 6 and ¶ [0128]-[0131]; a system is optimal if the calculated control minimizes the desired cost function - See at least ¶ [0140] according to an embodiment a goal used to define optimal operation includes reduced fuel use, i.e. minimizing energy consumption - See ¶ [0140] - [0141]  in order to achieve this goal the vehicle should maintain a specified velocity, i.e. an optimal speed - See at least ¶ [0141], [0111] - [0113], and Fig. 1)

	In summary, Costa teaches if it is advantageous, i.e. minimizes cost, to travel in a manner corresponding to an object, then a motion plan can be determined accordingly. Additionally, Costa teaches an increase in cost includes consuming additional resources, i.e. fuel efficiency. Therefore, Costa suggests that traveling in a manner corresponding to an object, i.e. a constraint, may minimize resource consumption, and i.e. minimize cost. Costa does not explicitly teach constructing a model of a first vehicle that relates the energy consumption of the first vehicle to the speed of the first vehicle, and determining an optimal speed (VIT) to be reached by the first vehicle by minimizing (MIN) the  However, Duraiswamy teaches creating a vehicle model which relates speed to energy use and determines an optimal speed. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filling date of the instant application was filed to have modified the adaptive vehicle motion control of Costa to provide for the dynamic vehicle model, as taught in Duraiswamy, to calculate the vehicle disturbances due to environmental conditions and vehicle operating parameters. (At Duraiswamy ¶ [0041])	 

	The combination of Costa and Duraiswamy does not explicitly teach wherein the optimal speed of the first vehicle is determined using a real time Model Predictive Control (MPC), which is implemented over a time horizon determined by accounting for traffic conditions on the road, and the minimizing of the energy consumption of the first vehicle is constrained by the traffic conditions, the speed limit and the infrastructure of the road on which the vehicles are travelling. However, Kohut discloses integrating traffic data and model predictive control to improve fuel economy and teaches:

wherein the optimal speed of the first vehicle is determined using a real time Model Predictive Control (MPC), (MPC is used to predict the future use of fuel for various choices of future torques. This fuel use is minimized, subject to constraints on maximum torque, vehicle velocity, and travel time - See at least §3.3) which is implemented over a time horizon determined by accounting for traffic conditions on the road, (the horizon is determined  and the minimizing of the energy consumption of the first vehicle is constrained by the traffic conditions, (Hence, an upper and lower limit on speed is placed on the vehicle for safety reasons based on the traffic around it - See at least §3.3) the speed limit (The linear constraints restrict the velocity the vehicle can travel. This is necessary in traffic, where, if traffic is flowing at 60 mph, speeds of 90 mph may be undesirable (and illegal), i.e., surpasses the legal speed limit - See at least § 3.3) and the infrastructure of the road on which the vehicles are travelling (traffic information which constrains the time horizon is obtained by a performance measurement system that employs embedded loop detectors along the highway, i.e., infrastructure, to measure the speed and density of traffic - See at least §3.1)

	In summary, Costa discloses determining optimal speed based on a predictive controls that rely on constraints such as traffic conditions, speed limits, and infrastructure of the road it is travelling on. The optimal speed can be based on a cost that attempts to minimize resource consumption, i.e., fuel efficiency. (See at least ¶ [0029], [0063]-[0067], [0073], and [0080]) However, the combination of Costa and Duraiswamy does not explicitly teach that the predictive control methods are a Model Predictive Control method. However, Kohut discloses integrating traffic data and model predictive control to improve fuel economy and teaches using a model predictive control method to minimize fuel consumption and wherein the constraints to determine the horizon time are traffic speed, legal speed limit, and infrastructure based data. 



	Regarding claim 20, Costa further teaches:

wherein at least one of traffic conditions, speed limits and infrastructure of the road are obtained in real time through communication with web services. (dynamic constraints can be received via remote computing device associated with a service provider - See at least ¶ [0065], [0080])

	Regarding claim 21, Costa further teaches: 

wherein the minimization of energy consumption is constrained by a safety distance between the first vehicle and the second vehicle. (cost data 130 can be based on headway between the vehicle and the object - See at least ¶ [0064])
	
	Regarding claim 22, Costa further teaches:

comprising controlling the first vehicle with the optimal speed. (optimization component 128 determines an optimal motion plan for vehicle 102 - See at least ¶ [0027]; motion plan 132 can be indicative of a modulation of the speed of the vehicle 102 - See at least ¶ [0068]; control systems 108 can translate motion plan 132 into control signals to control vehicle 102, i.e. speed modulation - See at least ¶ [0069] - [0071] )
 
	Regarding claim 23, Costa further teaches:

wherein the first vehicle is an autonomous vehicle. (vehicle 102 is an autonomous vehicle - See at least ¶ [0001] and ¶ [0021])

	Regarding claim 25,

wherein the optimal energy J is determined by minimizing a function expressed as J = f Psource(u, v)dt, with Psource being engine power output of the first vehicle, u being torque delivered by an engine of the first vehicle and v being the speed of the first vehicle.

	Based on the applicant’s own admission the formula of claim 25 “does not involve anything beyond the ordinary skill in the art to practice” once the variables are known and that the collection of the values of those variables are “routinely considered in vehicle control.” (See Remarks, dated 06/26/2020, pg. 10 ¶4.) Therefore, official notice has been taken for this further limitation.

	Regarding claim 26, Costa does not explicitly teach but Duraiswamy further teaches:

wherein the dynamic model of the first vehicle is expressed by a relationship                                 
                                    m
                                    v
                                    ̇
                                    =
                                     
                                    
                                        
                                            F
                                        
                                        
                                            t
                                        
                                    
                                    -
                                     
                                    
                                        
                                            F
                                        
                                        
                                            a
                                        
                                    
                                    -
                                     
                                    
                                        
                                            F
                                        
                                        
                                            r
                                        
                                    
                                    -
                                     
                                    
                                        
                                            F
                                        
                                        
                                            g
                                        
                                    
                                    -
                                     
                                    
                                        
                                            F
                                        
                                        
                                            b
                                        
                                    
                                     
                                
                            with m the mass of the first vehicle (1).                                 
                                    
                                        
                                            F
                                        
                                        
                                            t
                                        
                                    
                                
                             the traction force,                                 
                                    
                                        
                                            F
                                        
                                        
                                            a
                                        
                                    
                                
                             the aerodynamic force,                                 
                                    
                                        
                                            F
                                        
                                        
                                            r
                                        
                                    
                                
                             the rolling resistance force,                                 
                                    
                                        
                                            F
                                        
                                        
                                            g
                                        
                                    
                                
                             the gravitational force and                                 
                                    
                                        
                                            F
                                        
                                        
                                            b
                                        
                                    
                                
                             the mechanical braking force. (the vehicle model can be expressed by the following equation:                                 
                                    M
                                    a
                                    =
                                     
                                    
                                        
                                            F
                                        
                                        
                                            m
                                            o
                                            t
                                            o
                                            r
                                        
                                    
                                    +
                                     
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            a
                                            k
                                            e
                                        
                                    
                                    +
                                     
                                    
                                        
                                            F
                                        
                                        
                                            d
                                            r
                                            a
                                            g
                                        
                                    
                                    +
                                     
                                     
                                    
                                        
                                            F
                                        
                                        
                                            g
                                            r
                                            a
                                            d
                                            e
                                        
                                    
                                    +
                                     
                                    
                                        
                                            F
                                        
                                        
                                            r
                                            o
                                            l
                                            l
                                        
                                    
                                     
                                
                            - See at least ¶ [0042] - [0044] and Fig. 7)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the adaptive vehicle motion control of Costa to provide for the dynamic vehicle model, as taught in Duraiswamy, to better account for changes in operating and environmental conditions. (At Duraiswamy ¶ [0045])	

	Regarding claim 27, Costa does not explicitly teach but Duraiswamy further teaches:

wherein the dynamic model of the vehicle depends on intrinsic parameters of the vehicle. (a first set of parameters comprises gross vehicle 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the adaptive vehicle motion control of Costa to provide for the dynamic vehicle model, as taught in Duraiswamy, to better account for changes in operating and environmental conditions. (At Duraiswamy ¶ [0045])

	Regarding claim 28, Costa does not explicitly teach but Duraiswamy further teaches:

the intrinsic parameters of the vehicle are obtained from a database or they are transmitted by a user. (parameters used by the VDE, i.e. vehicle parameters, can be entered via keyboard or other input device - See at least ¶ [0076], [0125], and Fig. 4)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the adaptive vehicle motion control of Costa to provide for the user input vehicle parameters, as taught in Duraiswamy, to change parameters if the configuration of the vehicle is altered. (At Duraiswamy ¶ [0073])	

	Regarding claim 30, Costa discloses an adaptive vehicle motion control system and teaches:

A computer program product including a non-transient recording on a tangible computer-readable medium comprising program code instructions (memory 904, i.e. a computer-readable medium, contains instructions 906 written in a programming language to be used by processors 902- See at least ¶ [0082]) or implementing a method as claimed in claim 16, when the program is executed on a computer or on a mobile phone. (when instructions 906 are executed by processor(s) 902 it causes processor(s) 902 to perform the operations and functions of computing device(s) 106, i.e. the functions as applied to claim 1 - See at least ¶ [0083])


	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Duraiswamy, in further view of Kohut, as applied in claim 16, and in further view of Chasse et al. (US 2014/0067247 A1, “Chasse”). 

	Regarding claim 24, the combination of Costa and Duraiswamy fails to teach comprising performing comparison between either the optimal determined speed and the speed reached by the driver of the first vehicle, or between the determined optimal energy determined by use of the optimal speed and the energy consumption of the first vehicle and determining an eco-driving indicator by use of the comparison. However, 

comprising performing comparison between either the optimal determined speed and the speed reached by the driver of the first vehicle, or between the determined optimal energy determined by use of the optimal speed and the energy consumption of the first vehicle and determining an eco-driving indicator by use of the comparison. (eco-driving indicator 2è IND represents a comparison between the optimum consumed energy Eopt and the consumed energy Econs - See at least ¶ [0085]; optimal energy is calculated from optimal speed Vopt - See at least ¶ [0070] - [0071])

	In summary the combination of Costa, Duraiswamy, and Kohut fails to teach comprising a step of comparing between either the optimal speed determined and the speed reached by the driver of the first vehicle, or between the optimal energy determined by means of optimal speed and the energy consumption of the first vehicle, and a step of determining an eco-driving indicator by means of the comparison. However, Chasse teaches comparing an optimum energy consumption, calculated by an optimal speed, with a consumed energy and presents the results of the comparison with an indicator.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the adaptive 	

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Duraiswamy, in further view of Kohut, as applied in claim 16, and in further view of Equations_of_Motion - Wikipedia.

	Regarding claim 29, Costa further teaches: 

Wherein the trajectory of the second vehicle is determined from the position of the second vehicle which is obtained by use of an equation: [Sleader = delta S] (prediction system 114 can determine predicted data 124, i.e. trajectories, based in part on state data 122 - See at least ¶ [0050]; state data can be used to determine a predicted future location of the object – ¶ [0021]; since the vehicle maintains a headway to the preceding vehicle, the predicted trajectory of an object will be relative to the headway between the vehicle and the object) 

	Costa does not explicitly teach by means of an equation of the type:                 
                    
                        
                            S
                        
                        
                            l
                            e
                            a
                            d
                            e
                            r
                        
                    
                    =
                    S
                    +
                    [
                    ]
                    +
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    l
                                    e
                                    a
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            t
                        
                    
                     
                    
                        
                            +
                            1
                            /
                            2
                             
                            
                                
                                    a
                                
                                
                                    l
                                    e
                                    a
                                    d
                                    e
                                    r
                                
                            
                            t
                        
                        
                            2
                        
                    
                
            . However, Equations_of_Motion - Wikipedia discloses the differential equation of motion for a particle of constant or uniform acceleration in a straight line teaches:

[] an equation:                         
                            
                                
                                    S
                                
                                
                                    l
                                    e
                                    a
                                    d
                                    e
                                    r
                                
                            
                            =
                            S
                            +
                             
                            d
                            e
                            l
                            t
                            a
                            S
                            +
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            l
                                            e
                                            a
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    t
                                
                            
                             
                            
                                
                                    +
                                    1
                                    /
                                    2
                                     
                                    
                                        
                                            a
                                        
                                        
                                            l
                                            e
                                            a
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , (                         
                            r
                            =
                             
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    v
                                
                                
                                    0
                                
                                
                                    t
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    a
                                    t
                                
                                
                                    2
                                
                            
                        
                    , wherein, r =                         
                            
                                
                                    S
                                
                                
                                    l
                                    e
                                    a
                                    d
                                    e
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                            =
                            S
                            +
                            d
                            e
                            l
                            t
                            a
                            S
                            ,
                             
                            
                                
                                    v
                                
                                
                                    0
                                
                                
                                    t
                                
                            
                             
                            
                                
                                    
                                        
                                            ,
                                            V
                                        
                                        
                                            l
                                            e
                                            a
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    t
                                
                            
                            ,
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    a
                                    t
                                
                                
                                    2
                                
                            
                            =
                             
                             
                            
                                
                                    +
                                    1
                                    /
                                    2
                                     
                                    
                                        
                                            a
                                        
                                        
                                            l
                                            e
                                            a
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            .
                             
                        
                    ) 
	
	In summary, the combination of Costa, Duraiswamy, and Kohut teaches determines a future location of an object, such as a vehicle. Since there is a headway, i.e. relative distance, maintained between the vehicle and the object the future location of the object will always include the relative distance between the vehicle and the object. The combination does not explicitly use the other claimed equation terms to determine future location. However, the future location of an object at time t is represented by a universal kinematic equation.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the adaptive vehicle motion control system of Costa, Duraiswamy, and Kohut to use other known methods for determining trajectories, as taught in Equations_of_Motion - Wikipedia, to calculate a position from a starting position and a displacement. 

Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






















/C.L.C./Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662